FILED
                            NOT FOR PUBLICATION                              JAN 20 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10060

               Plaintiff - Appellee,             D.C. No. 4:09-cr-01389-CKJ

  v.
                                                 MEMORANDUM *
LUIS ARCHIE LORETO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Cindy K. Jorgenson, District Judge, Presiding

                            Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Luis Archie Loreto appeals from a condition of supervised release imposed

following his guilty-plea conviction for possession with intent to distribute

marijuana, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B)(vii). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Loreto contends that the district court erred by imposing a special condition

of supervised release requiring him to submit, at the direction of his probation

officer, to a psychosexual evaluation, which may include a polygraph examination.

Loreto argues that the condition is not reasonably related to his conviction or his

history and characteristics. The district court did not abuse its discretion, as the

challenged condition is reasonably related to the goals of deterrence, protection of

the public, and rehabilitation; and does not involve a greater deprivation of liberty

than is reasonably necessary. See 18 U.S.C. § 3583(d); United States v. Rearden,

349 F.3d 608, 618 (9th Cir. 2003).

      AFFIRMED.




                                           2                                     11-10060